      Case 4:19-cv-00081-WTM-CLR Document 29 Filed 03/23/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


WILLIE P. JAUDON,

        Plaintiff,

V.                                             CASE NO. CV419-081


U.S. RAILROAD RETIREMENT
BOARD and SOCIAL SECURITY
ADMINISTRATION OF STATESBORO,
GA,


        Defendants.




                                 ORDER


        Before the Court is the Magistrate Judge's February 5, 2021,

Report and Recommendation (Doc. 27), to which Plaintiff has filed

objections (Doc. 28). After a careful de novo review of the record,

the Report and Recommendation is ADOPTED as the Court's opinion in

this case. Therefore, Defendants' Motion to Dismiss (Doc. 23) is

GRANTED, and Plaintiff's Amended Complaint (Doc. 19) is DISMISSED

WITHOUT PREJUDICE, The Clerk of Court is DIRECTED to CLOSE this

case.



        SO ORDERED this          day of March 2021.



                                   WILLIAM T. MOORE, Jr.
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN   DISTRICT OF GEORGIA
